Phillips, J.: The plaintiff in error brought her action on the case in the circuit court of Champaign county, against the defendant in error, to recover for personal injuries received by falling through a hole in the floor of the amphitheater of the defendant in error whilst she was in attendance on the agricultural fair in 1890. A plea of not guilty was entered, and on trial before a jury a verdict of not - guilty was returned and judgment entered thereon, when plaintiff in error sued out a writ of error from the Appellate Court for the Third District, where the judgment of the circuit court was affirmed. The action is one sounding in damages, and the only judgment entered in the trial court was for costs against the plaintiff in that court. The action is not one involving a penalty, and is one in which there was a trial by jury on an issue of fact. There is no certificate by a majority of the judges of the Appellate Court that this case involves questions of law of such importance, either on account of principal or collateral interests, as that it should be passed upon by the Supreme Court. Section 8 of the Appellate Court act provides as follows : “In all cases sounding in damages, wherein the judgment of the court below is less than $1000, exclusive of cost, and the judgment is affirmed * * * in the Appellate Court, the judgment * * * shall be final, and no appeal shall lie or writ of error be prosecuted therefrom,” except under certain provisions. This case does not fall within any of the provisos to that section, and is included within the provision which makes the adjudication of the Appellate Court .final. No writ of error will lie from this court to the Appellate Court in this case. Baxtrom v. Chicago and Northwestern Railway Co. 117 Ill. 150. The writ of error must be dismissed. Writ dismissed.